DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 07/07/2022, the amendment/reconsideration has been considered. Claims 1-2, 5, 8-9, 12-13, 15-16 and 18-19 have been amended. Claims 1-20 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments, see remarks, filed on 7/7/2022, with respect to amended claims have been fully considered and are persuasive.  The previous rejections of claims has been withdrawn. 

	Allowable Subject Matter
Claims 1-20 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 07/07/2022 along the interview held on said date with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Maalouf et al. (Patent No.: US 10760728 B1) discloses, A terminal system includes a portable computing device and a stand. The stand includes an arm, a coupler movably coupled to the arm and coupled to the portable computing device, and a base removably coupled to the arm. The coupler of the stand allows the portable computing device to move such that the body rotates about an axis perpendicular to the display screen while the arm is in a fixed position.
Kunkel et al. (Patent No.: US 9990749 B2) discloses, Systems and methods for perceptually synchronizing at least one secondary display that is in a same visual environment as a primary display. The image appearance parameters may be derived from the image/video shown on the primary display can be used to map the appearance of any arbitrary content on a secondary device.
DeLorean et al. (Pub. No.: US 2020/0090562 A1) discloses, A display system is configured to be mounted to a vehicle, the system including a display and one or more sensors. The display system may be configured to determine, based at least in part on data from the one or more sensors, a speed of a vehicle to which a sign is coupled.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446